Devens, J.
The plaintiff’s brother had rented the premises of the defendant, and had surrendered them to him by express agreement, vacating them with his family and goods. The plaintiff, who had occupied by leave of her brother, was left behind when he abandoned the premises. She was thus occupying without right or authority. Whether to be deemed a trespasser or not, before demand was made that she should leave, she certainly became one when such demand was made and she refused compliance. She was entitled to no other notice to quit than one that should inform her that the person by whose authority she was originally there had surrendered possession, and that the defendant desired her to leave. Upon her refusal to comply with this request, he was justified in ejecting her, using no unreasonable force. Such was the ruling of the presiding justice, and it is fully supported by Low v. Elwell, 121 Mass. 309. Exceptions overruled.